DETAILED ACTION
	This is in reference to communication received 03 June 2021. Claims 1 – 13, 21 and 23 – 29 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Sam Williams (Reg. No. 68,071) on 04 June 2021 for rejoining restricted claims. Authorization for adding new rejoining claim 29 and authorization for incorporating the newly added claim using Examiner Amendment was received via email on 07 June 2021. After the examiner’s amendment:

New claim 29 will read as follows:
One or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more computers to perform acts comprising:
            determining an identity of a user associated with a user device that communicates with a telecommunications network;
            determining a home location of the user based at least on the user device communicating with a first transceiver of the telecommunications network;
            identifying a physical location of the user device based at least on the user device communicating with a second transceiver of the telecommunications network;

            receiving data indicating that the user device was communicating with a third transceiver of the telecommunications network for a first period of time and data indicating a first method of communication between the user device and the third transceiver;
            receiving data indicating that the user device was communicating with a fourth transceiver of the telecommunications network for a second period of time, data indicating a second method of communication between the user device and the telecommunications network, and data indicating that the user device communicated with the fourth transceiver after communicating with the third transceiver; 
            based on the user device communicating with the third transceiver for the first period of time, the first method of communication between the user device and the third transceiver, the user device communicating with the fourth transceiver for the second period of time, the second method of communication between the user device and the fourth transceiver, and the user device communicating with the fourth transceiver after communicating with the third transceiver, generating a route traveled by the user device from the home location to the physical location;
            determining that a second commercial location of the entity is located along the route traveled by the user device from the home location to the first commercial location;
            determining a characteristic of the second commercial location;
            based on (i) determining that the physical location of the user device corresponds to the first commercial location, (ii) determining that the second commercial location is along the route traveled by the user device from the home location to the first commercial location, (iii) the route traveled by the user device from the home location to the first commercial location, and (iv) the characteristic of the second commercial location, determining that the user has visited the first commercial location and did not visit the second commercial location while the user device traveled the route from the home location to the first commercial location; and



Statement of Reasons for Allowance
	The claimed invention tracks a user device’s physical movements by using device’s communication with transceivers of a telecommunications network; home location of the user associated with the user device is determined (e.g. address where the user device with registered with the telecommunication service provider). As the user is moving, user’s movement is tracked and a route travelled by the user to a first location of an entity from their home location is generated. While analyzing the generated route, if it is determined that there was a second location of the entity located along the route traveled by the user device from the home location to the first commercial location, characteristics of the second commercial location of the entity is determined and a recommendation indicating whether to close or relocate the second commercial location is provided for output.
Prior art does not teach does not teach all of the limitations of the independent claims as most recently amended. Although additional art could be cited as teaching analyzing the generated route, if it is determined that there was a second location of the entity located along the route traveled by the user device from the home location to the first commercial location, characteristics of the second commercial location of the entity is determined and a recommendation indicating whether to close or relocate the second commercial location is provided for output, addressing at least some of the new claim limitations, examiner concludes that addition of Spears US Publication 2015/0264532 monitoring route taken by a user, determining whether user took a new route, and recording new route travelled by the user, in view of Chon et al. published article “Automatically Characterizing Places with Opportunistic 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

June 8, 2021